                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION

TIMOTHY A. KRAMER,

          Petitioner,                                  Case No. 1:17-cv-14162
v.                                                     Honorable Thomas L. Ludington

RANDEE REWERTS,

      Respondent.
_________________________________/

 ORDER TRANSFERRING MOTION FOR A CERTIFICATE OF APPEALABILITY
AND APPLICATION TO PROCEED IN FORMA PAUPERIS TO THE SIXTH CIRCUIT

          On January 31, 2019, the Court entered an order denying the petition for a writ of habeas

corpus, denying a certificate of appealability, and denying leave to appeal in forma pauperis. ECF

No. 12. Thereafter, Petitioner filed a motion for a certificate of appealability (ECF No. 14), a notice

of appeal (ECF No. 15), and an application to proceed without prepayment of fees or costs. ECF

No. 16.

          The proper procedure when a district court denies a certificate of appealability is for the

petitioner to file a motion for a certificate of appealability before the appellate court in the appeal

from the judgment denying the petition for a writ of habeas corpus. See Sims v. U.S., 244 F. 3d

509 (6th Cir. 2001)(citing Fed. R. App. P. 22(b)(1)). To the extent Petitioner’s motion asks this

Court to reconsider its previous decision, reconsideration is improper as Petitioner has made no

effort to identify a palpable defect in the Court’s reasoning that would have changed the outcome.

See L.R. 7.1(h)(3). The motion will be transferred to the Sixth Circuit.

          The application to proceed in forma pauperis will also be transferred to the Sixth Circuit.

It is well settled that the filing of a notice of appeal transfers jurisdiction over the merits of the

appeal to the appellate court. Workman v. Tate, 958 F.2d 164, 167 (6th Cir. 1992). The petitioner’s
notice of appeal divests this Court of jurisdiction to consider his request that he be permitted to

proceed in forma pauperis in the Sixth Circuit Court of Appeals. See Glick v. U.S. Civil Service

Com’n, 567 F. Supp. 1483, 1490 (N.D. Ill. 1983).

       Accordingly, it is ORDERED that the motion for a certificate of appealability (ECF No.

14), and the application to proceed in forma pauperis (ECF No. 16), are TRANSFERRED to the

United States Court of Appeals for the Sixth Circuit pursuant to 28 U.S.C. § 1631.


                                                                          s/Thomas L. Ludington
                                                                          THOMAS L. LUDINGTON
                                                                          United States District Judge
Dated: March 4, 2019


                                                    PROOF OF SERVICE

                            The undersigned certifies that a copy of the foregoing order was served
                            upon each attorney of record herein by electronic means and to Timothy
                            A. Kramer #768356, CARSON CITY CORRECTIONAL FACILITY,
                            10274 BOYER ROAD, CARSON CITY, MI 48811 by first class U.S.
                            mail on March 4, 2019.

                                                            s/Kelly Winslow
                                                            KELLY WINSLOW, Case Manager
